Case 3:20-cv-00272-MMD-BNW Document 47
                                    46 Filed 10/30/20
                                             10/26/20 Page 1 of 4
Case 3:20-cv-00272-MMD-BNW Document 47
                                    46 Filed 10/30/20
                                             10/26/20 Page 2 of 4
Case 3:20-cv-00272-MMD-BNW Document 47
                                    46 Filed 10/30/20
                                             10/26/20 Page 3 of 4




   IT IS SO ORDERED
   DATED: 4:18 pm, October 30, 2020



   BRENDA WEKSLER
   UNITED STATES MAGISTRATE JUDGE
Case 3:20-cv-00272-MMD-BNW Document 47
                                    46 Filed 10/30/20
                                             10/26/20 Page 4 of 4
